918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delton L. DORTY, Sr., Plaintiff-Appellant,v.M.D. WILKINSON, Nurses, Unknown Name, Aaron Johnson,Secretary, Nurse Shearn, Unknown Doctor, Director of MedicalPractice at Central Prison, United States Postal ServiceWorker or Unnamed Supervisor, North Carolina Parole BoardCommissioner Chairman and Members, H.J. Carter,Superintendent, Warrenton Correctional Unit, Jim Dupree,Defendants-Appellees.
No. 90-6577.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-88-620-CRT)
Delton L. Dorty, Sr., appellant pro se.
Valerie Bateman, Office of the Attorney General of North Carolina, Raleigh, N.D., James Gordon Carpenter, Assistant United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Delton L. Dorty, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dorty v. Wilkinson, CA-88-620-CRT (E.D.N.C. April 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.